DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 01, 2020 has been considered by the Examiner and made of record in the application file.
		
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4, 9, 14 and 19 rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
wherein the reference duration is starting from a beginning of channel occupancy until an end of a first slot.
The specification discusses “reference duration” (for example, page 4, lines 6-13) but does not explain wherein the reference duration is starting from a beginning of channel occupancy until an end of a first slot.
Claims 9, 14 and 19 are rejected for the same reason above.
Applicant’s detailed explanations with disclosure from the specification are welcome.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 1, 2, 6, 7, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US 2017/0188387, hereinafter Mukherjee) in view of Jia et al. (US 2020/0374940, hereinafter Jia).
Regarding claim 1, Mukherjee teaches a method performed by a base station (BS) in a wireless communication system, the method comprising (abstract): 
monitoring a channel for a plurality of subbands, based on a first contention window configured in each of the plurality of subbands (performing sensing via backoff channel sensing unit 32 for each of multiple component carriers, CCs, to determine whether a clear channel exists on a CC during the CW – par [0125]); 
transmitting a downlink signal to a terminal, based on a result of the monitoring (transmitting on CCs for which the LBT procedure of the listen before talk unit 28 indicates a clear channel exists – par [0125]); 
obtaining, from the terminal, a transmission result of the downlink signal for a reference duration  (determining a size of a contention window(CW) via the contention window size determiner 26 based on at least one Hybrid Automatic Repeat, HARQ, feedback value – par[0125]. HARQ, feedback value is sent by UE/wireless device upon reception of a reception of a PDCCH – par [0011]. HARQ feedback values from subframe 0 – par [0106]); and 
determining a second contention window {for monitoring a next channel for the plurality of subbands}, based on the obtained transmission result (determining a size of a contention window(CW) 
Mukherjee fails to teach second contention window for monitoring a next channel for the plurality of subbands.
However, Jia teaches second contention window for monitoring a next channel for the plurality of subbands (sending device determines the contention window size of the second bandwidth, and performs channel sensing on the second bandwidth based on the determined contention window size – par [0101]. A bandwidth occupied by one carrier one carrier in an NR broadband system is extended to 40 MHz. The carrier includes two subbands (SubBand), and each subband has a bandwidth of 20 MHz. One physical resource block (physical resource block, PRB) of the subband includes 12 subcarriers, and a subcarrier spacing is 30 kHz – par [0072]).
It would have been obvious to a person of ordinary skill in the art before effective filing date of the claimed invention to incorporate features taught by Jia in Mukherjee’s teaching to improve communication efficiency (abstract). 
Regarding claim 2, Mukherjee in view of Jia teaches claim 1 and further teaches  wherein determining the second contention window comprises determining the second contention window for a plurality of {overlapping} subbands, based on the obtained transmission result in case that the downlink signal partially {overlaps} the plurality of subbands (Mukherjee teaches: determining a size of a contention window(CW) via the contention window size determiner 26 based on at least one Hybrid Automatic Repeat, HARQ, feedback value – par[0125]. Jia teaches sending device determines the contention window size of the second bandwidth, and performs channel sensing on the second bandwidth based on the determined contention window size – par [0101]. A bandwidth occupied by one carrier one carrier in an NR broadband system is extended to 40 MHz. The carrier includes two subbands (SubBand), and each subband has a bandwidth of 20 MHz. One physical resource block (physical 
Although the combination does not clearly disclose overlapping subbands or signal partially overlaps the plurality of subbands. 
However, Mukherjee discloses OFDM band including adjacent subcarriers (e.g. 15kHz bandwidth) (FIG. 1, par [0005]). It is well known in the art these adjacent subcarriers included overlapping bandwidth to provide efficient spectrum use.
It would have been obvious to a person of ordinary skill in the art before effective filing date of the claimed invention to incorporate features overlapping subbands or signal partially overlaps the plurality of subbands  in Mukherjee’s teaching for efficient spectrum use.
Regarding claim 6, Mukherjee teaches a method performed by a terminal in a wireless communication system (wireless device UE – par [0011]), the method comprising: 
receiving a downlink signal from a base station (BS), based on a channel monitored using a first contention window configured for each of a plurality of subbands (network node transmitting on CCs for which the LBT procedure of the listen before talk unit 28 indicates a clear channel exists – par [0125] performing sensing via backoff channel sensing unit 32 for each of multiple component carriers, CCs, to determine whether a clear channel exists on a CC during the CW – par [0125]); and 
transmitting, to the BS, a reception result of the downlink signal for a reference duration (determining a size of a contention window(CW) via the contention window size determiner 26 based on at least one Hybrid Automatic Repeat, HARQ, feedback value – par[0125]. HARQ, feedback value is sent by UE/wireless device upon reception of a reception of a PDCCH – par [0011]. HARQ feedback values from subframe 0 – par [0106]), 
{wherein a second contention window for monitoring a next channel for the plurality of subbands is determined by the BS, based on the reception result}.
wherein a second contention window for monitoring a next channel for the plurality of subbands is determined by the BS, based on the reception result.
However, Jia teaches wherein a second contention window for monitoring a next channel for the plurality of subbands is determined by the BS, based on the reception result (sending device determines the contention window size of the second bandwidth, and performs channel sensing on the second bandwidth based on the determined contention window size – par [0101]. A bandwidth occupied by one carrier one carrier in an NR broadband system is extended to 40 MHz. The carrier includes two subbands (SubBand), and each subband has a bandwidth of 20 MHz. One physical resource block (physical resource block, PRB) of the subband includes 12 subcarriers, and a subcarrier spacing is 30 kHz – par [0072]).
It would have been obvious to a person of ordinary skill in the art before effective filing date of the claimed invention to incorporate features taught by Jia in Mukherjee’s teaching to improve communication efficiency (abstract). 
Regarding claim 7, Mukherjee in view of Jia teaches claim 6 and further teaches  wherein the second contention window for a plurality of {overlapping} subbands is determined based on the reception result obtained from the terminal in case that the downlink signal partially {overlaps} the plurality of subbands (Mukherjee teaches: determining a size of a contention window(CW) via the contention window size determiner 26 based on at least one Hybrid Automatic Repeat, HARQ, feedback value – par[0125]. Jia teaches sending device determines the contention window size of the second bandwidth, and performs channel sensing on the second bandwidth based on the determined contention window size – par [0101]. A bandwidth occupied by one carrier one carrier in an NR broadband system is extended to 40 MHz. The carrier includes two subbands (SubBand), and each subband has a bandwidth of 20 MHz. One physical resource block (physical resource block, PRB) of the subband includes 12 subcarriers, and a subcarrier spacing is 30 kHz – par [0072]). 
overlapping subbands or signal partially overlaps the plurality of subbands. 
However, Mukherjee discloses OFDM band including adjacent subcarriers (e.g. 15kHz bandwidth) (FIG. 1, par [0005]). It is well known in the art these adjacent subcarriers included overlapping bandwidth to provide efficient spectrum use.
It would have been obvious to a person of ordinary skill in the art before effective filing date of the claimed invention to incorporate features overlapping subbands or signal partially overlaps the plurality of subbands  in Mukherjee's teaching for efficient spectrum use.
Regarding claim 11, Mukherjee teaches a base station (BS), comprising: a transceiver (network node 20 including eNodeB – FIG. 8); and a controller configured to: 
monitor a channel for a plurality of subbands, based on a first contention window configured in each of the plurality of subbands (performing sensing via backoff channel sensing unit 32 for each of multiple component carriers, CCs, to determine whether a clear channel exists on a CC during the CW – par [0125]), 
transmit, via the transceiver, a downlink signal to a terminal, based on a result of the monitoring (transmitting on CCs for which the LBT procedure of the listen before talk unit 28 indicates a clear channel exists – par [0125]), 
obtain, via the transceiver, from the terminal, a transmission result of the downlink signal for a reference duration (determining a size of a contention window (CW) via the contention window size determiner 26 based on at least one Hybrid Automatic Repeat, HARQ, feedback value – par [0125]. HARQ, feedback value is sent by UE/wireless device upon reception of a reception of a PDCCH – par [0011]. HARQ feedback values from subframe 0 – par [0106]), and 
determine a second contention window {for monitoring a next} channel for the plurality of subbands, based on the obtained transmission result (determining a size of a contention window(CW) 
Mukherjee fails to teach second contention window for monitoring a next channel for the plurality of subbands.
However, Jia teaches second contention window for monitoring a next channel for the plurality of subbands (sending device determines the contention window size of the second bandwidth, and performs channel sensing on the second bandwidth based on the determined contention window size – par [0101]. A bandwidth occupied by one carrier one carrier in an NR broadband system is extended to 40 MHz. The carrier includes two subbands (SubBand), and each subband has a bandwidth of 20 MHz. One physical resource block (physical resource block, PRB) of the subband includes 12 subcarriers, and a subcarrier spacing is 30 kHz – par [0072]).
It would have been obvious to a person of ordinary skill in the art before effective filing date of the claimed invention to incorporate features taught by Jia in Mukherjee’s teaching to improve communication efficiency (abstract). 
Regarding claim 12, Mukherjee in view of Jia teaches claim 11 and further teaches determining the second contention window for a plurality of {overlapping} subbands, based on the obtained transmission result in case that the downlink signal partially {overlaps} the plurality of subbands (Mukherjee teaches: determining a size of a contention window (CW) via the contention window size determiner 26 based on at least one Hybrid Automatic Repeat, HARQ, feedback value – par [0125]. Jia teaches sending device determines the contention window size of the second bandwidth, and performs channel sensing on the second bandwidth based on the determined contention window size – par [0101]. A bandwidth occupied by one carrier one carrier in an NR broadband system is extended to 40 MHz. The carrier includes two subbands (SubBand), and each subband has a bandwidth of 20 MHz. One 
Although the combination does not clearly disclose overlapping subbands or signal partially overlaps the plurality of subbands. 
However, Mukherjee discloses OFDM band including adjacent subcarriers (e.g. 15kHz bandwidth) (FIG. 1, par [0005]). It is well known in the art these adjacent subcarriers included overlapping bandwidth to provide efficient spectrum use.
It would have been obvious to a person of ordinary skill in the art before effective filing date of the claimed invention to incorporate features overlapping subbands or signal partially overlaps the plurality of subbands in Mukherjee’s teaching for efficient spectrum use.
Regarding claim 16, Mukherjee teaches a terminal, comprising: a transceiver; and a controller (network node 20 including UE – FIG. 8) configured to:
receive, via the transceiver, a downlink signal from a base station (BS), based on a channel monitored based on a first contention window configured for each of a plurality of subbands (network node transmitting on CCs for which the LBT procedure of the listen before talk unit 28 indicates a clear channel exists – par [0125] performing sensing via backoff channel sensing unit 32 for each of multiple component carriers, CCs, to determine whether a clear channel exists on a CC during the CW – par [0125]), and 
transmit, to the BS, via the transceiver, a reception result of the downlink signal for a reference duration (determining a size of a contention window (CW) via the contention window size determiner 26 based on at least one Hybrid Automatic Repeat, HARQ, feedback value – par [0125]. HARQ, feedback value is sent by UE/wireless device upon reception of a reception of a PDCCH – par [0011]. HARQ feedback values from subframe 0 – par [0106]), 
{wherein a second contention window for monitoring a next channel for the plurality of subbands is determined by the BS, based on the reception result}. 
Mukherjee fails to teach wherein a second contention window for monitoring a next channel for the plurality of subbands is determined by the BS, based on the reception result.
However, Jia teaches wherein a second contention window for monitoring a next channel for the plurality of subbands is determined by the BS, based on the reception result (sending device determines the contention window size of the second bandwidth, and performs channel sensing on the second bandwidth based on the determined contention window size – par [0101]. A bandwidth occupied by one carrier one carrier in an NR broadband system is extended to 40 MHz. The carrier includes two subbands (SubBand), and each subband has a bandwidth of 20 MHz. One physical resource block (physical resource block, PRB) of the subband includes 12 subcarriers, and a subcarrier spacing is 30 kHz – par [0072]).
It would have been obvious to a person of ordinary skill in the art before effective filing date of the claimed invention to incorporate features taught by Jia in Mukherjee’s teaching to improve communication efficiency (abstract). 
Regarding claim 17, Mukherjee in view of Jia teaches claim 16 and further teaches  wherein determining the second contention window comprises determining the second contention window for a plurality of {overlapping} subbands, based on the obtained transmission result in case that the downlink signal partially {overlaps} the plurality of subbands (Mukherjee teaches: determining a size of a contention window(CW) via the contention window size determiner 26 based on at least one Hybrid Automatic Repeat, HARQ, feedback value – par[0125]. Jia teaches sending device determines the contention window size of the second bandwidth, and performs channel sensing on the second bandwidth based on the determined contention window size – par [0101]. A bandwidth occupied by one carrier one carrier in an NR broadband system is extended to 40 MHz. The carrier includes two subbands 
Although the combination does not clearly disclose overlapping subbands or signal partially overlaps the plurality of subbands. 
However, Mukherjee discloses OFDM band including adjacent subcarriers (e.g. 15kHz bandwidth) (FIG. 1, par [0005]). It is well known in the art these adjacent subcarriers included overlapping bandwidth to provide efficient spectrum use.
It would have been obvious to a person of ordinary skill in the art before effective filing date of the claimed invention to incorporate features overlapping subbands or signal partially overlaps the plurality of subbands in Mukherjee’s teaching for efficient spectrum use.

Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of Jia and further in view of Li et al. (US 2020/0374236, hereinafter Li)
Regarding claim 3, Mukherjee in view of Jia teaches claim 1 but fails to teach wherein the second contention window is adjusted for each of the plurality of subbands.
However, Li teaches wherein the second contention window is adjusted for each of the plurality of subbands (a contention windows size for a subband is determined – par [0028], [0029]).
It would have been obvious to a person of ordinary skill in the art before effective filing date of the claimed invention to incorporate features taught by Jia in Mukherjee’s teaching to implement friendly coexistence with an adjacent node (par [0029]). 
Regarding claim 8, Mukherjee in view of Jia teaches claim 6 but fails to teach wherein the second contention window is adjusted for each of the plurality of subbands.
wherein the second contention window is adjusted for each of the plurality of subbands (a contention windows size for a subband is determined – par [0028], [0029]).
It would have been obvious to a person of ordinary skill in the art before effective filing date of the claimed invention to incorporate features taught by Jia in Mukherjee’s teaching to implement friendly coexistence with an adjacent node (par [0029]). 
Regarding claim 13, Mukherjee in view of Jia teaches claim 11 but fails to teach wherein the second contention window is adjusted for each of the plurality of subbands.
However, Li teaches wherein the second contention window is adjusted for each of the plurality of subbands (a contention windows size for a subband is determined – par [0028], [0029]).
It would have been obvious to a person of ordinary skill in the art before effective filing date of the claimed invention to incorporate features taught by Jia in Mukherjee’s teaching to implement friendly coexistence with an adjacent node (par [0029]). 
Regarding claim 18, Mukherjee in view of Jia teaches claim 16 but fails to teach wherein the second contention window is adjusted for each of the plurality of subbands.
However, Li teaches wherein the second contention window is adjusted for each of the plurality of subbands (a contention windows size for a subband is determined – par [0028], [0029]).
It would have been obvious to a person of ordinary skill in the art before effective filing date of the claimed invention to incorporate features taught by Jia in Mukherjee’s teaching to implement friendly coexistence with an adjacent node (par [0029]). 

Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of Jia and further in view of Zhang et al. (US 2020/0259599, hereinafter Zhang)
Regarding claim 4, Mukherjee in view of Jia teaches claim 1 but fails to teach wherein the reference duration is starting from a beginning of channel occupancy until an end of a first slot. 
wherein the reference duration is starting from a beginning of channel occupancy until an end of a first slot (a reference slot for CW duration determination (e.g., for CW updating, resetting etc.), may be the first slot of a previous uplink burst which used LBT (e.g., cat4-LBT) for transmission-  par [0144]).
It would have been obvious to a person of ordinary skill in the art before effective filing date of the claimed invention to incorporate features taught by Zhang in Mukherjee’s teaching to provide improved base station feedback schemes (par [0004]).
Regarding claim 9, Mukherjee in view of Jia teaches claim 6 but fails to teach wherein the reference duration is starting from a beginning of channel occupancy until an end of a first slot. 
However Zhang teaches wherein the reference duration is starting from a beginning of channel occupancy until an end of a first slot (a reference slot for CW duration determination (e.g., for CW updating, resetting etc.), may be the first slot of a previous uplink burst which used LBT (e.g., cat4-LBT) for transmission-  par [0144]).
It would have been obvious to a person of ordinary skill in the art before effective filing date of the claimed invention to incorporate features taught by Zhang in Mukherjee’s teaching to provide improved base station feedback schemes (par [0004]).
Regarding claim 14, Mukherjee in view of Jia teaches claim 11 but fails to teach wherein the reference duration is starting from a beginning of channel occupancy until an end of a first slot. 
However Zhang teaches wherein the reference duration is starting from a beginning of channel occupancy until an end of a first slot (a reference slot for CW duration determination (e.g., for CW updating, resetting etc.), may be the first slot of a previous uplink burst which used LBT (e.g., cat4-LBT) for transmission-  par [0144]).

Regarding claim 19, Mukherjee in view of Jia teaches claim 16 but fails to teach wherein the reference duration is starting from a beginning of channel occupancy until an end of a first slot. 
However Zhang teaches wherein the reference duration is starting from a beginning of channel occupancy until an end of a first slot (a reference slot for CW duration determination (e.g., for CW updating, resetting etc.), may be the first slot of a previous uplink burst which used LBT (e.g., cat4-LBT) for transmission-  par [0144]).
It would have been obvious to a person of ordinary skill in the art before effective filing date of the claimed invention to incorporate features taught by Zhang in Mukherjee’s teaching to provide improved base station feedback schemes (par [0004]).

Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of Jia and further in view of Noh et al. (US 2017/0171883, hereinafter Noh.)
Regarding claim 5, Mukherjee in view of Jia teaches claim 1 but fails to teach wherein monitoring the channel comprises: determining randomly the number of slots for monitoring the channel, using a first contention window having a largest size among the first contention windows configured in the plurality of subbands; and monitoring the channel. 
However, Noh teaches wherein monitoring the channel comprises: determining randomly the number of slots for monitoring the channel, using a first contention window having a largest size among the first contention windows configured in the plurality of subbands; and monitoring the channel (while the specific cell is idle, wherein when a ratio of negative acknowledgement (NACK) among the plurality of HARQ-ACK responses is equal to or more than a reference value, the contention 
It would have been obvious to a person of ordinary skill in the art before effective filing date of the claimed invention to incorporate features taught by Noh in Mukherjee’s teaching for efficiently sharing a radio channel (par [0005]). 
Regarding claim 10, Mukherjee in view of Jia teaches claim 6 but fails to teach wherein the number of slots for monitoring the channel using a first contention window having a largest size among the first contention windows configured in the plurality of subbands is randomly determined, wherein the channel is monitored based on the determined the number of slots. 
However, Noh teaches wherein the number of slots for monitoring the channel using a first contention window having a largest size among the first contention windows configured in the plurality of subbands is randomly determined, wherein the channel is monitored based on the determined the number of slots (while the specific cell is idle, wherein when a ratio of negative acknowledgement (NACK) among the plurality of HARQ-ACK responses is equal to or more than a reference value, the contention window size becomes larger than a previous value… - par [0010]. FIG. 5: upon CSW adjustment step S1506, N is randomly selected from CWS, and back-off is performed – FIG. 5, par [0186]. Channel is sensed – par [0100], [0102]).
It would have been obvious to a person of ordinary skill in the art before effective filing date of the claimed invention to incorporate features taught by Noh in Mukherjee’s teaching for efficiently sharing a radio channel (par [0005]). 
Regarding claim 15, Mukherjee in view of Jia teaches claim 11 but fails to teach randomly the number of slots for monitoring the channel, using a first contention window having a largest size among the first contention windows configured for the plurality of subbands, and monitor the channel. 
randomly the number of slots for monitoring the channel, using a first contention window having a largest size among the first contention windows configured for the plurality of subbands, and monitor the channel (while the specific cell is idle, wherein when a ratio of negative acknowledgement (NACK) among the plurality of HARQ-ACK responses is equal to or more than a reference value, the contention window size becomes larger than a previous value… - par [0010]. FIG. 5: upon CSW adjustment step S1506, N is randomly selected from CWS, and back-off is performed – FIG. 5, par [0186]. Channel is sensed – par [0100], [0102]).
It would have been obvious to a person of ordinary skill in the art before effective filing date of the claimed invention to incorporate features taught by Noh in Mukherjee’s teaching for efficiently sharing a radio channel (par [0005]). 
Regarding claim 20, Mukherjee in view of Jia teaches claim 16 but fails to teach wherein the number of slots for monitoring the channel using a first contention window having a largest size among the first contention windows configured in the plurality of subbands is randomly determined, and wherein the channel is monitored, based on the determined the number of slots. 
However, Noh teaches wherein the number of slots for monitoring the channel using a first contention window having a largest size among the first contention windows configured in the plurality of subbands is randomly determined, and wherein the channel is monitored, based on the determined the number of slots (while the specific cell is idle, wherein when a ratio of negative acknowledgement (NACK) among the plurality of HARQ-ACK responses is equal to or more than a reference value, the contention window size becomes larger than a previous value… - par [0010]. FIG. 5: upon CSW adjustment step S1506, N is randomly selected from CWS, and back-off is performed – FIG. 5, par [0186]. Channel is sensed – par [0100], [0102]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.